COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF CONTINUING ABATEMENT

Appellate case name:       James Eric Higginbotham v. The State of Texas

Appellate case number:     01-12-00547-CR

Trial court case number: 1773747

Trial court:               County Criminal Court at Law No. 3 of Harris County

       The abatement hearing record and the trial court’s findings and recommendations
pursuant to our order of abatement have been received by this Court. The trial court has made a
finding that appellant is not indigent.
         If appellant has not paid for the reporter’s record by the November 1, 2012 hearing set by
the trial court, the trial court shall admonish appellant that failure to pay for the record and to file
evidence with this Court that the record has been paid for by November 15, 2012 may result in
this Court considering and deciding those issues and points that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).
        If appellant has failed to retain an attorney by the November 1, 2012 hearing, the trial
court shall admonish the appellant regarding the dangers and disadvantages of self-
representation, even if the appellant states that he intends to hire a lawyer. The trial court shall
further admonish appellant that failure to provide the trial court with evidence that he has
retained a lawyer within 10 days of the November 1, 2012 hearing, if no lawyer has been
retained by the date of the hearing, will constitute a knowing and intelligent waiver of his right to
counsel. See Oliver v. State, 872 S.W.2d 713, 716 (Tex. Crim. App. 1994). The trial court
should determine whether appellant is knowingly and intelligently waiving his right to counsel,
and should make written findings regarding whether appellant knowingly and intelligently
waived his right to counsel, or if necessary, regarding the fact that appellant has been
admonished that failure to retain counsel within 10 days will constitute a knowing and intelligent
waiver of his right to counsel.
        Pursuant to the trial court’s findings and recommendations, the abatement of this case is
continued. The reporter’s record of the November 1, 2012 hearing shall be filed in this court
within 20 days of the date of the hearing. A supplemental clerk’s record containing the trial
court’s written findings shall be filed with the Clerk of this Court within 20 days of the date of
the hearing.
       The appeal continues in abatement. The appeal will be reinstated on this Court’s active
docket when the supplemental clerk’s record and reporter’s record of the November 1, 2012
hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 26, 2012